                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS J. WALNEY and                          )
RODNEY A. BEDOW, SR.,                         )
individually and on behalf of all             )
others similarly situated,                    )       CIVIL ACTION No. 13-102 Erie
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )
                                              )
SWEPI LP and SHELL ENERGY                     )
HOLDING GP, LLC,                              )
                                              )
                       Defendants.            )


                                     MEMORANDUM OPINION

Susan Paradise Baxter, United States District Judge

       In this civil class action, Plaintiffs Thomas J. Walney (“Walney”) and Rodney A. Bedow,

Sr. (“Bedow”) allege, on behalf of themselves and all similarly situated Pennsylvania

leaseholders, that Defendants SWEPI LP and its general partner Shell Energy Holding GP, LLC

(collectively, “SWEPI” or “Defendants”) breached the terms of the class members’ oil and gas

leases by failing to pay bonus monies that were allegedly owed under the terms of the subject

leases.1 The case was originally assigned to the Honorable Sean J. McLaughlin. On August 28,

2013, the case was reassigned to the Honorable Joy Flowers Conti. ECF No. 21. After extensive

pretrial proceedings, the case was transferred to the undersigned on September 17, 2018. ECF

No. 221.




1
 The Court’s subject matter jurisdiction is predicated on diversity of citizenship, pursuant to 28
U.S.C. §1332.

                                                  1
         Presently pending before the Court are the following motions: Plaintiffs’ third and fourth

motions to amend the class definition (ECF Nos. 183 and 211); Defendants’ motion to decertify

the class (ECF No. 196); Plaintiffs’ second motion for summary judgment (ECF No. 213); and

Defendants’ motion to strike the Plaintiffs’ Concise Statement of Material Facts (ECF No. 240).

For the reasons that follow, Defendants’ motion to decertify the class will be granted, and the

remaining motions will be denied.



    I.       FACTUAL BACKGROUND

         Because the parties are well-versed in the underlying facts, and because those facts have

been recounted in prior opinions,2 this Court perceives no need to repeat them at length herein.

The relevant claims, set forth in Plaintiffs’ Second Amended Complaint (“SAC”), sound in

breach of contract. ECF No. 57. In September 2015, Judge Conti certified a class action relative

to these claims. See Walney v. SWEPI LP, No. 1:13-cv-102, 2015 WL 5333541 (W.D. Pa. Sept.

14, 2015). As currently defined, the class consists of:

         Every person who on or after March 14, 2009, signed a Pennsylvania oil and gas
         lease (labeled “PA Paid Up Lease Rev. 06.09.2011” or “PA Paid Up Lease Rev.
         05.01.2011”) and/or memorandum thereof in favor of and recorded by SWEPI, LP
         and received, in exchange therefore, a draft instrument in the amount of the
         corresponding lease bonus, which draft was neither paid nor replaced by a
         subsequently issued draft or check relating to the same (or substantially the same)
         property.

         Exclusions. Notwithstanding the foregoing, there shall be excluded from the Class
         any Person electing in writing or email to be excluded from the Class, and any
         Person whose individual claim for payment of the lease bonus has been sustained
         or denied by a verdict or dispositive order of a court in a separate lawsuit,
         irrespective of the outcome of any appeal.



2
 See, e.g., Walney v. SWEPI LP, 311 F. Supp. 3d 696 (W.D. Pa. 2018), reconsideration denied,
No. CV 13-102, 2018 WL 4076919 (W.D. Pa. Aug. 27, 2018); Walney v. SWEPI LP, No. 1:13-
cv-102, 2015 WL 5333541 (W.D. Pa. Sept. 14, 2015).
                                                 2
ECF No. 133.

         The Class’s breach of contract claims are predicated on certain materially identical

language set forth in SWEPI’s form leases, memoranda of leases (“MOLs”), and drafts

(collectively referred to as the “Transactional Documents”). Plaintiffs contend that, under the

terms of their lease agreements, they were promised bonus monies that were never paid.


   II.      PROCEDURAL BACKGROUND

         In March 2013, Walney commenced this civil action in the Venango County Court of

Common Pleas. ECF No. 1–1. The case was then removed to this Court on April 12, 2013. ECF

No. 1.

         On October 10, 2014, Walney filed his Second Amended Complaint (“SAC”), ECF No.

57, which remains the operative pleading. In his SAC, Walney added Bedow as a putative class

representative and asserted claims predicated upon breach of express contract, breach of contract

implied in fact, breach of contract implied in law (i.e. unjust enrichment), fraud, and promissory

estoppel.

         On September 14, 2015, Judge Conti certified a class action pursuant to Federal Rule of

Civil Procedure 23(b)(3) relative to the claims for breach of express contract and breach of

contract implied in fact. See Walney v. SWEPI LP, No. 1:13-cv-102, 2015 WL 5333541 (W.D.

Pa. Sept. 14, 2015). At that point in time, Plaintiffs’ position was that no individualized inquiries

would be necessary concerning contract formation, breach, defenses, or injury, 2015 WL

5333521 at *11, because, “in each and every case at issue, SWEPI had an absolute and

unconditional obligation to pay the bonus monies.” Id. at *12. In certifying the class, Judge

Conti observed that, “if the court adopts plaintiffs' proposed construction of the agreement,

plaintiffs will be able to establish liability on a classwide basis by virtue of nonpayment alone.


                                                  3
Thus, plaintiffs' breach of contract theory can potentially be resolved by reference to, and

interpretation of, common form documents.” 2015 WL 5333541, at *13.

       Following extensive pretrial proceedings, the parties filed cross-motions for summary

judgment relative to the certified breach-of-contract claims. ECF Nos. 140 and 165. Construing

the Transactional Documents in the context of the undisputed facts, Judge Conti determined, as a

matter of law, that enforceable contracts existed between SWEPI and the various class members.

311 F. Supp. 3d at 725. She went on to conclude, however, that genuinely disputed issues of

material fact precluded a finding that SWEPI had breached its contractual obligations to all class

members.

       First, Judge Conti decided, as a matter of law, that, under the terms of the lease

agreements, “SWEPI expressly reserved the right to refuse payment of the lease bonuses if it

discovered title problems during the time periods established on the face of the Drafts.” 311 F.

Supp. 3d at 726. Thus, “plaintiffs did not demonstrate that the payment condition set forth in the

Draft [were] irrelevant as a matter of law.” Id. at 728. Because SWEPI had produced evidence

that title defects were “pervasive” among the drafts at issue, Judge Conti concluded that “SWEPI

may have a potentially viable defense relative to a substantial number of the Drafts held by class

members, the merits of which this court cannot presently adjudicate.” Id. Second, Judge Conti

found that SWEPI had adduced sufficient evidence to establish genuine issues of material fact

relative to liability in some 17 transactions wherein it had allegedly surrendered lease agreements

at the request of the lessors. Id. at 729-30. Third, Judge Conti found that liability issues existed

relative to a number of class members who, it appeared, had never presented their drafts for

payment. Id. at 730. Finally, Judge Conti found that genuine issues of fact existed relative to




                                                  4
certain claimants who appeared to fall outside of the class as it is currently defined and/or who

had apparently already been paid their bonuses through replacement drafts. Id. at 730-31.

       Based on these determinations, Judge Conti granted Plaintiffs’ motion for summary

judgment to the extent she found that the parties had entered into enforceable contracts; on the

issues of contractual liability and damages, however, she denied Plaintiffs’ motion. Id. at 730.

Because SWEPI’s motion for summary judgment was based entirely on its argument that the

lease agreements were unenforceable, that motion was denied. Id. at 725.

       In the wake of the Court’s summary judgment ruling, the parties filed the currently

pending motions. On May 21, 2018, Plaintiffs filed their Third Motion to Amend the Class

Definition. ECF No. 183. Noting that the class is currently defined in terms of leaseholders

whose MOLS were recorded by SWEPI, Plaintiffs now argue that recordation should be

eliminated as a criterion for class membership because Judge Conti’s ruling established that the

lease agreements are enforceable irrespective of recordation.

       On July 13, 2018, SWEPI filed the pending motion to decertify the class. ECF No. 196.

SWEPI contends that, based on Judge Conti’s summary judgment ruling, individualized issues

now predominate over common issues of fact and law in this case, making continued

certification under Rule 23(b)(3) untenable. SWEPI also asserts that the current case posture no

longer supports a finding: (i) that the claims of the named representatives are typical of those of

other class members, (ii) that Walney and Bedow can adequately represent the class, or (iii) that

class action treatment is superior to other methods of fairly and efficiently adjudicating the case.

See Fed. R. Civ. P. 23(a)(3)-(4) and (b)(3).

       Plaintiffs responded to SWEPI’s motion by filing a Second Motion for Summary

Judgment on August 23, 2018, ECF No. 213, along with a Fourth Motion to Amend the Class



                                                  5
Definition. ECF No. 211. In the latter motion, Plaintiffs seek, in part, to exclude from the class

those individual’s “whose continuing inclusion would not permit the continuance of certified

Class status, as determined by the Court upon judgment.” ECF No. 211 at 3.

           Plaintiffs’ second motion for summary judgment admittedly “hinges on the Court’s

disposition of SWEPI’s Motion for Decertification.” ECF No. 212 at 2. It is premised on

Plaintiffs’ assertion that, even if this Court concludes that decertification is warranted, “there

would nevertheless remain, upon appropriate amendment of the class definition, a residue cohort

of class members” as to whom class-wide summary judgment is appropriate. Id. In response to

Plaintiffs’ second summary judgment motion, SWEPI has filed a motion to strike Plaintiffs’

Concise Statement of Material Facts and Appendix, ECF No. 240, arguing that the challenged

documents were filed belatedly and in violation of the applicable local rules.

           On September 17, 2018, this civil class action was transferred to the undersigned. ECF

No. 221. Upon review of the extensive filings in this case, it appears that all of the

aforementioned motions are adequately joined and ripe for adjudication. The Court’s analysis of

these motions follows.


    III.      DEFENDANTS’ MOTION TO DECERTIFY THE CLASS

           “‘District Courts are required to reassess their class rulings as the case develops’ to

ensure that the class satisfies Rule 23.”3 Johnson v. GEICO Cas. Co., 672 F. App'x 150, 157 (3d


3
  The question of which party has the burden on a motion to decertify a previously certified class
is not settled. See In re Pharmacy Benefit Managers Antitrust Litig., No. CV 03-4730, 2017 WL
275398, at *34 (E.D. Pa. Jan. 18, 2017), reconsideration denied, No. CV 03-4730, 2017 WL
1493029 (E.D. Pa. Apr. 26, 2017). Some courts place the burden upon the proponent of the
decertification motion. See id. (citing Doe v. Karadzic, 192 F.R.D. 133, 136-37 (S.D.N.Y. 2000)
(holding that “the Court may not disturb its prior findings absent ‘some significant intervening
event,’” and defining as significant the same events that would justify a motion for
reconsideration, i.e., “an intervening change of controlling law, the availability of new evidence,
or the need to correct a clear error or prevent manifest injustice”); In re Atl. Fin. Fed. Securities
                                                     6
Cir. 2016) (quoting Barnes v. Am. Tobacco Co., 161 F.3d 127, 140 (3d Cir. 1998)). In order to

warrant certification, a class must satisfy the four requirements of Federal Rule of Civil

Procedure 23(a): (1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of

representation. Fed. R. Civ. P. 23(a). The class must also fit within one of the three categories

of class actions set forth in Federal Rule of Civil Procedure 23(b). In re Cmty. Bank of N. Va.,

418 F.3d 277, 302 (3d Cir. 2005). As discussed above, the breach of contract claims were

previously certified under Rule 23(b)(3), which applies where: “the court finds that the questions

of law or fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The pertinent factors for

consideration include:

       (A) the class members’ interests in individually controlling the prosecution or
       defense of separate actions;

       (B) the extent and nature of any litigation concerning the controversy already
       begun by or against class members;




Litig., Civ. A. No. 89-645, 1992 WL 50072, *2 (E.D. Pa. Feb. 28, 1992) (“[W]hen seeking
decertification of a class, the defendant bears a heavy burden to show that there exist clearly
changed circumstances that make continued class action treatment improper.”)). “Other courts
look to whether the plaintiff has carried the burden of showing a continued right to proceed as a
class.” Id. (citing Marlo v. United Parcel Service, Inc., 639 F.3d 942, 947 (9th Cir. 2011)
(holding that “as to the class-decertification issue,” the party seeking certification continues to
bear the burden of showing compliance with Rule 23); In re Credit Suisse First Boston Corp.
(Lantronix, Inc.) Analyst Securities Litig., 250 F.R.D. 137, 140 (S.D. N.Y. 2008) (“In order to
decide whether or not to decertify this class, the Court must determine whether Plaintiff has
carried his burden of demonstrating that each element of Rule 23 is met by a preponderance of
the evidence.”); Walker v. Bankers Life & Cas. Co., Civ. A. No. 06-6906, 2008 WL 2883614, at
*9 (N.D. Ill. July 28, 2008) (holding that “plaintiffs bear the burden of producing a record
demonstrating the continued propriety of maintaining the class action”); see also Newberg on
Class Actions § 7:39 (5th ed.) (collecting cases)). In this case, the Court reaches the same
conclusions regarding decertification, irrespective of how the burden of proof is assigned.


                                                 7
       (C) the desirability or undesirability of concentrating the litigation of the claims in
       the particular forum; and

       (D) the likely difficulties in managing a class action.

Id. The Court will address the challenged Rule 23 criteria seriatim.


       A. Predominance

       The “predominance” requirement of Rule 23(b)(3) incorporates the Rule’s

“commonality” requirement but is “far more demanding.” See Reinig v. RBS Citizens, N.A., 912

F.3d 115, 127 (3d Cir. 2018) (citation omitted). Like the “commonality” requirement,

“‘[p]redominance tests whether proposed classes are sufficiently cohesive to warrant

adjudication by representation.’” Id. (citation omitted). However, the “predominance

requirement imposes a more rigorous obligation upon a reviewing court to ensure that issues

common to the class predominate over those affecting only individual class members.” Id.

(quoting Sullivan v. DB Inv., Inc., 667 F.3d 273, 297 (3d Cir. 2011)).

       “Predominance” is met only if the district court is convinced that “the essential elements

of the claims brought by a putative class are ‘capable of proof at trial through evidence that is

common to the class rather than individual to its members.’” Gonzalez v. Corning, 885 F.3d 186,

195 (3d Cir. 2018); Tyson Foods, Inc. v. Bouaphakeo, ––– U.S. ––––, 136 S. Ct. 1036, 1045

(2016) (citation omitted). From a practical standpoint, this means that a district court must look

first to the elements of the plaintiffs’ underlying claims and then, “through the prism” of Rule 23,

undertake a “rigorous assessment of the available evidence and the method or methods by which

[the] plaintiffs propose to use the evidence to prove” those elements. Reinig, 912 F.3d at 128

(quoting Marcus, 687 F.3d at 600). “If proof of the essential elements of the [claim] requires

individual treatment, then class certification is unsuitable.” Newton v. Merrill Lynch, Pierce,

Fenner & Smith Inc., 259 F.3d 154, 172 (3d Cir. 2001) (citation omitted).

                                                 8
       SWEPI argues that the Court’s summary judgment rulings relative to title, surrender, and

non-presentment of Drafts demonstrate that individual inquiry will be necessary in order to

establish its liability. In addition, although the Court’s summary judgment ruling did not resolve

the parties’ dispute relative to the correct measure of damages and the applicability vel non of

mitigation principles, SWEPI continues to argue that its paradigm for assessing damages is the

correct one and would require individualized analysis relative to issues of fair market value and

mitigation.

               1. Title Issues

       As Judge Conti observed in her summary judgment ruling, the parties’ “most significant”

disagreement concerned the extent to which defects in the class members’ title would impact

their ability to establish a contractual breach. 311 F. Supp. 3d at 726. Relevantly, each draft

provided a specified time period – usually 90 banking days after presentment -- “for title

examination and for payment.” Judge Conti concluded that “the only reasonable interpretation”

of that clause was “that SWEPI expressly reserved the right to refuse payment of the Lease

bonuses if it discovered title problems during the time periods established on the face of the

Drafts.” Id. Thus, “the Drafts did not ‘defer’ payment solely for the sake of delay but with the

obvious purpose of allowing SWEPI time to conduct a title examination.” Id. at 727. The “clear

intent,” the Court wrote, “was to allow SWEPI an opportunity to surrender the lease without any

payment obligation where it found defects in the chain of title. Construing the ’90-day’ clause in

this manner is the most reasonable interpretation and wholly consistent with the purpose of the

parties’ agreement, which was to allow SWEPI the opportunity to explore and develop the leased

premises during the five-year term of the Lease.” Id. The Court found “no merit” in Plaintiffs’

theory “that SWEPI somehow waived this condition by taking physical possession of the Leases



                                                 9
instead of ‘escrowing’ them.” Id. “Also unfounded,” in the Court’s view, was “plaintiffs’ theory

that SWEPI forfeited its right to contest payment on the ground of title deficiency by operation

of the ‘merger’ doctrine.” Id. Consequently, “plaintiffs did not demonstrate that the payment

condition set forth in the Draft is irrelevant as a matter of law.” Id. at 728. From an evidentiary

standpoint, Judge Conti found that

       SWEPI [had] produced evidence indicating that title defects of varying degrees
       were pervasive among the Drafts at issue in this litigation. The record shows that,
       in at least 120 instances, SWEPI cancelled Drafts based on outright failures of title
       or defects that SWEPI considered serious. . . . According to Ian Haney [a Senior
       Land Representative in SWEPI's Land Department], an additional 42 transactions
       were “cancelled per Land Department directive,” which often was used as an
       indication of title-related problems. . . . Thus, SWEPI may have a potentially viable
       defense relative to a substantial number of the Drafts held by class members, the
       merits of which this court cannot presently adjudicate.


311 F. Supp. 3d at 728. Accordingly, the Court determined that entry of class-wide judgment in

favor of Plaintiffs was inappropriate.

       In light of the Court’s summary judgment ruling, SWEPI claims that issues pertaining to

title now predominate over issues that are common to the Class, requiring decertification. In

particular, SWEPI contends that any assessment of its liability will require individualized inquiry

as follows:

   •   in the 120 instances where SWEPI cancelled Drafts based on “outright failures of title or
       defects that SWEPI considered serious,” 311 F. Supp. 3d at 728, SWEPI anticipates
       presenting proof at trial regarding the specific title-related problems concerning each
       property in this category.

   •   in the 42 instances where transactions were cancelled “per Land Department directive” –
       a phrase that Mr. Haney states “often was used as an indication of title-related problems,”
       311 F. Supp. 3d at 728, the parties would need to undertake an individualized inquiry into
       the specific circumstances of each transaction – i.e., why SWEPI declined payment in
       each instance and, if SWEPI’s decision was based on a perceived title defect, what that
       alleged defect entailed. At trial, SWEPI would present individualized proof about the
       specific details of each transaction that SWEPI cancelled due to perceived title defects.


                                                 10
   •   With respect to the remaining lease transactions, SWEPI contends (based on Haney’s
       Second Declaration) that title problems might account for its nonpayment in any
       particular instance. See ECF No. 150-1 at ¶¶24-28. According to SWEPI, identifying
       those class members in this group who were not paid because of title problems would
       involve a transaction-specific inquiry into the circumstances surrounding the nonpayment
       decision. In addition, SWEPI posits that its proof at trial would involve individualized
       evidence regarding the specific details of each transaction, as set forth in
       contemporaneous files and documents, testimony of SWEPI and affected class members,
       and possibly expert title examiners. See ECF No. 202 at 9-10 and ECF No. 150-1 at ¶¶24-
       28.

       Plaintiffs’ response is set forth in their omnibus brief, which addresses both their

arguments in favor of a renewed motion for summary judgment and their arguments against

decertification. ECF No. 212. With regard to the issue of title, Plaintiffs concede for present

purposes that SWEPI has produced evidence of deficient title in some 115 transactions. See ECF

No. 150-7. Nevertheless, Plaintiffs contend that only 24 of these 115 lease transactions are

actually defensible. This theory is founded on the assumption that SWEPI could only reject a

lease transaction on title-related grounds if it surrendered the lease prior to the draft’s “due” date.

Because Plaintiffs have calculated that only twenty-four leases were surrendered in a timely

fashion, they argue that the lessors associated with these particular transactions should be

excluded from the class and that judgment should be entered in the class’s favor as to the

remaining cases where SWEPI rejected a lease transaction on title-related grounds.

       Plaintiffs’ argument arises from Judge Conti’s determination that the “clear intent” of the

draft’s payment clause was “to allow SWEPI an opportunity to surrender the lease without any

payment obligation where it found defects in the chain of title.” 311 F. Supp. 3d at 727.

Plaintiffs interpret this statement as a holding, as a matter of law, that SWEPI could only avoid

payment in situations where it proved: “(1) bad title and (2) that the lease in question was for

that reason surrendered within the designated time frame prescribed in the corresponding draft.”

ECF No. 212 at 5-6.


                                                  11
        In this Court’s view, Plaintiffs read too much into the cited excerpt. Nowhere therein –

or elsewhere in her opinion – did Judge Conti hold that the contractual terms required SWEPI to

effectuate a formal surrender of the leases prior to the due dates on the drafts, nor will the

undersigned read such a requirement into the contractual language. It is clear from context that

the cited portion of Judge Conti’s analysis was focused on Plaintiffs’ (then prevailing) theory

that SWEPI, by accepting the physical delivery of the leases rather than placing them in escrow,

had waived its right to refuse payment based on title deficiencies. 311 F. Supp. 3d at 726-28. To

the extent Judge Conti mentioned time constraints at all, it was only with respect to the

requirement that SWEPI complete its title searches and then either fund or return the drafts

within the time frames set forth in the drafts. See, e.g., 311 F. Supp. 3d at 710 (“the Drafts can

reasonably be viewed as supplying the contractual terms of payment, pursuant to which SWEPI

promised to pay the bonus amounts by the end of the time period specified in the Draft, unless it

determined within that time frame that the lessors lacked sufficiently clean title to the underlying

gas and oil interests”); id. at 720 (concluding that “the Transactional Documents evidence a

binding promise on the part of SWEPI to pay the Drafts in accordance with the time periods

specified in each Draft, subject only to SWEPI’s verification of clean title within that time

frame”); id. at 722-23 (“The Draft evidenced SWEPI’s promise to pay the Lease bonus at a date

certain, absent the discovery of title problems. SWEPI’s decisions relative to title analysis were

limited only by the time restraints in the Draft and by its implied duty to exercise its discretion in

good faith.”); id at 723 (“Inasmuch as SWEPI made a promise to pay each Draft on a date

certain, subject only to verification of clean title, its promise is valid consideration . . .”).

        It is also noteworthy that Judge Conti had before her the very same evidentiary record

upon which Plaintiffs now rely in support of their argument that only 24 lease transactions are



                                                   12
defensible based on title-related grounds; nevertheless, she construed that same evidence as

indicating that “title defects of varying degrees were pervasive among the Drafts at issue in this

litigation,” id. at 728, and therefore, “SWEPI may have a potentially viable defense relative to a

substantial number of the Drafts held by class members. . . .” Id. The undersigned concurs. The

record suggests that all of the 115 drafts that were ostensibly rejected based upon perceived title

deficiencies were returned unpaid prior to expiration of the draft’s “due date.” See ECF No. 150-

1 ¶29 (“The cancellation of the . . . drafts always occurred prior to the bank due date if the draft

was in the SWEPI spreadsheets and was unpaid.”). This would appear to satisfy Judge Conti’s

interpretation that the contractual payment terms allowed SWEPI to refuse payment if it did so

for title-related reasons within the time frames set forth in the drafts. Consequently, this Court

does not agree with Plaintiffs’ position that, as a matter of law, SWEPI can only prevail on 24 of

the 115 lease transactions where nonpayment was based upon perceived title problems.

       With respect to the remainder of the leases – including the 42 transactions that were

ostensibly cancelled “per Land Department directive,” Plaintiffs contend that SWEPI cannot

evade liability because there is insufficient evidence to show that these transactions were

cancelled because of title defects. Plaintiffs maintain that title issues are in the nature of

affirmative defenses as to which SWEPI bore the burden of adducing “direct” and “concrete”

proof of a deficiency, as opposed to mere inference. See ECF No. 212 at 8. According to

Plaintiffs, SWEPI has offered nothing more than a “questionable inference” that any of the 42

referenced transactions in this subgroup “could” involve title problems. Id. at 7.

       This Court disagrees. To begin, the Court is not persuaded that all title-related issues

constitute affirmative defenses, as opposed to attacks on an essential element of Plaintiffs’ case.

“To show a breach of contract, a party must establish: (1) the existence of a contract, including



                                                  13
its essential terms, (2) a breach of a duty imposed by the contract, and (3) resultant damages.”

McCausland v. Wagner, 78 A.3d 1093, 1101 (Pa. Super. Ct. 2013) (internal quotation marks and

citation omitted). As Judge Conti’s summary judgment ruling made clear, SWEPI’s contractual

duty to pay the bonuses was not absolute or unconditional, but was circumscribed to the extent

that SWEPI could refuse payment if it discovered title issues during the designated title

examination period. See Walney, 311 F. Supp. 3d at 723 (“[T]he drafts can reasonably be

viewed as supplying the contractual terms of payment, pursuant to which SWEPI promised to

pay the bonus amounts by the end of the time period specified in the Draft, unless it determined

within that time that the lessors lacked sufficiently clean title to the underlying gas and oil

interests.”). “SWEPI's decisions relative to title analysis were limited both by the time restraints

in the Draft and by its implied duty to exercise its discretion in good faith.” Id. at 723.

Accordingly, the title issues raised by SWEPI concern its payment obligations as defined by the

contract. Ultimately, it is the Plaintiffs’ burden to demonstrate that SWEPI breached those

payment obligations; it is not SWEPI’s burden to prove that it satisfied its payment obligations.

Consequently, the authority that Plaintiffs rely on relative to Rule 56 evidentiary burdens in the

context of affirmative defenses is inapposite insofar as SWEPI’s title-related defenses are

concerned.

       Nor does the Court agree, as a factual matter, that the present state of the record precludes

SWEPI from pursuing title-related defenses outside of the 115 transactions that Plaintiffs admit

involved title deficiencies. The “Second Declaration of Ian Haney” established that SWEPI

personnel entered on SWEPI’s spreadsheets the “Reason Returned” for each unpaid draft, using

a short-hand summary explanation. ECF No. 150-1 at ¶23. The reasons set forth on the spread

sheets varied from one draft to another, and included notations such as “Already leased with



                                                  14
Shell,” “Canceled per Land Department directive,” “Canceled per SE Land,” “HBP by XTO,

lease is being surrendered,” and others. Id. Southeast apparently maintained its own

spreadsheets, as reflected by information set forth in Plaintiffs’ exhibits, and those notations

provide some additional details concerning the reasons that the various drafts were returned

unpaid. Id. According to Haney, the short-hand “Return Reasons” set forth in SWEPI’s

spreadsheets “do not tell the whole story as to the particular circumstances for the return of any

specific draft,” id. ¶24, and “a detailed review of digital and hard copy files maintained by

Southeast and SWEPI” would be needed in order “to piece together the details as to why any

specific draft was returned for any specific lease for any specific landowner.” Id.

Approximately 42 transactions are listed in SWEPI’s spreadsheets as “Cancelled per Land

Department directive,” or something similar. Id. ¶27. Although that phrase “could mean a

number of different things in practice,” it often connoted “some title-related issue that had

become known during the course of the search.” Id. This was evidently the case with draft No.

PS 0153, which was issued to Richard and Patricia Ashbaugh, lessors who were ultimately

determined not to have an interest in the gas rights they attempted to lease. Id. According to

Haney, his review of the spreadsheets suggested that SWEPI had declined to pay bonus monies

for title-related reasons in at least 120 of the lease transactions at issue; as to the remaining

transactions, “SWEPI may have had title-related grounds for not paying the lease bonus and

surrendering the leases,” including the transactions involving nonpayment “per Land Department

directive.” Id. ¶28. Given the foregoing, Judge Conti had ample grounds to conclude that

“SWEPI may have a potentially viable defense relative to a substantial number of the Drafts held

by class members, the merits of which [it] cannot presently adjudicate.” 310 F. Supp. 3d at 728.




                                                  15
        Assuming arguendo that title defects are in the nature of an affirmative defense as to

which SWEPI bears the burden of providing more “concrete” or “direct” proof, this merely

proves SWEPI’s argument that the “predominance” requirement is no longer satisfied. Such

proof could only come upon a more particularized examination of individual lease transactions,

which is contrary to the point of class certification. Thus far, the case has proceeded on the

theory that specific title-related issues were irrelevant to Plaintiffs’ ability to establish a class-

wide contractual breach. Consequently, to the extent SWEPI has failed to adduce sufficient

individualized proof relative to any transaction-specific title issues, the Court is not inclined to

penalize SWEPI by entering summary judgment against it. Instead, the Court would exercise its

discretion under Rule 56 to allow further development of the record in order to properly resolve

the merits of these issues. See Fed. R. Civ. P. 56(d) and (e). Because SWEPI’s “pervasive” title-

related challenges to the class claims cannot be definitively resolved through evidence common

to the class, the predominance requirement is no longer satisfied.


                2. Surrender Requests by Class Members

        In her summary judgment ruling, Judge Conti found that approximately 17 transactions

involved situations where SWEPI surrendered the lease at the request of the lessor. 311 F. Supp.

3d at 728. Plaintiffs argued that the terms of the lease did not permit SWEPI to avoid its

payment obligations for those transactions. Plaintiffs reasoned that, although Paragraph 10 of

the lease agreement gave SWEPI the right of surrender, it did not give the lessors a similar right

of surrender, nor did it provide grounds for a rescission of the lease ab initio. Id. According to

Plaintiffs, if any class members requested a surrender, SWEPI’s acquiescence in that request

would merely result in a contemporaneous termination of the agreement, which would not negate

SWEPI’s previously accrued payment obligation. Plaintiffs contended that SWEPI’s payment


                                                   16
obligation could only be discharged if: (a) there was consideration to support it and (b) the

requesting class member expressly agreed to exonerate SWEPI in a signed writing that complied

with the Statute of Frauds. See id. at 728-29.

        The Court rejected Plaintiffs’ position that SWEPI’s voluntary surrender defense was

irrelevant as a matter of law. Specifically, the Court determined that the defense of rescission

involved factual issues, such as mutual assent and consideration, which could not be resolved at

the summary judgment stage. 311 F. Supp. 3d at 729. The Court further opined that SWEPI’s

recordation of a lease surrender document satisfied the Statute of Frauds. Id. at 729. Having

determined that SWEPI’s voluntary surrender defense remained viable, the Court ruled that

SWEPI had adduced sufficient evidence to establish a genuinely disputed issue relative to its

liability as it pertained to the 17 transactions in question.

        In their omnibus brief, Plaintiffs renew their assertion that the class members associated

with these 17 transactions are entitled, as a matter of law, to recover their full bonuses. In

support of their renewed request for summary judgment, Plaintiffs offer new arguments,

claiming that, if these arguments had been raised previously, “the Court would actually have

come to conclude that no fact inquiry was necessary. . . .” ECF No. 212 at 10. In essence,

Plaintiffs are asking this Court to reconsider Judge Conti’s previous ruling. Although “‘[a] court

has the power to revisit prior decisions of its own or of a coordinate court in any circumstance, . .

. as a rule courts should be loathe to do so in the absence of extraordinary circumstances such as

where the initial decision was clearly erroneous and would make a manifest injustice.’” In re

Pharmacy Benefit Managers Antitrust Litig., 582 F.3d at 439 (3d Cir. 2009) (quoting

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988)). Because this Court

perceives no such extraordinary circumstances here, it declines to revisit Judge Conti’s ruling.



                                                   17
       Given the foregoing, SWEPI contends, and this Court agrees, that the 17 transactions in

question present additional factual issues that are not common to the class as a whole and that

will require further development on a claims-specific basis. SWEPI posits that the necessary

factual inquiry will require investigation of the specific circumstances surrounding each request

for surrender, a deposition of each class member to probe his or her intent in requesting

surrender, and discovery and examination of the communications between SWEPI and the

relevant class members. As SWEPI correctly points out, this necessity for individualized inquiry

further demonstrates a lack of predominant, common issues.



               3. Non-Presentment of Drafts

       In the prior summary judgment proceedings, SWEPI adduced evidence suggesting that

approximately 18 drafts listed on the Class Claims List had never been presented to its bank

(Amegy Bank N.A.) for payment or, at least an issue of fact existed as to whether the drafts were

presented. Judge Conti agreed with SWEPI that Plaintiffs could not obtain summary judgment

on behalf of class members holding these drafts because presentment of the drafts to SWEPI’s

bank was a condition of payment. See 311 F. Supp. 3d at 730 (noting that “for class members

who never presented their Drafts, the designated period for payment never began to run, and no

payment due date could ever have arrived”).

       In so ruling, Judge Conti rejected Plaintiffs’ argument that, as a matter of law, class

members’ presentment of these drafts had either been excused or was unnecessary. Specifically,

she did not agree that presentment had been excused pursuant to Article 3 of the UCC, inasmuch

as that authority applied where the maker of the instrument had previously cancelled the

instrument, and such circumstances had not been shown to exist relative to the 18 drafts in



                                                18
question. 311 F. Supp. 3d at 730. Judge Conti found that genuine issues of fact existed as to

whether SWEPI could be liable for its failure to honor the subject drafts. Id.

       In their omnibus brief, Plaintiff appear to concede that the 18 drafts identified by SWEPI

as having never been presented were, indeed, never presented to Amegy. See ECF No. 234 at 17

(“Plaintiffs have therefore excluded from their calculation of damages the drafts shaded in

Orange which admittedly were not presented.”). Nevertheless, Plaintiffs assert that “17 of those

18 unpresented drafts were actually superseded by subsequent drafts issued to the same

claimants and each is shown to have actually been received by SWEPI’s bank . . . .” ECF No.

214 at 15. The implication of Plaintiffs’ argument is that they are entitled to summary judgment

relative to the 17 alleged “replacement” drafts.

       The Court’s examination of the record demonstrates otherwise. Based on the declaration

of Justin Tschoepe, ECF No. 223-1, SWEPI has produced evidence that, of the 17 drafts that

Plaintiffs claim were replacements for the unpresented instruments:

   •   8 were returned for a title-related reason;

   •   5 are original drafts that were replaced by the drafts that were never presented (i.e.,
       Plaintiffs have it backwards);

   •   3 were cancelled per Land Department directive; and

   •   1 pertains to a claim that Defendants never identified as being subject to the non-
       presentment defense.[ ]

ECF No. 225 at 24 (footnoted omitted) (citing ECF No. 223-1 at ¶7). SWEPI correctly notes

that genuinely disputed issues of fact exist concerning the Plaintiffs’ ability to establish liability

for nonpayment of these instruments.

       In their reply brief, Plaintiffs suggest that judgment is appropriate at least with respect to

the five transactions where it now appears that the affected class member: presented his or her


                                                   19
original draft to Amegy, subsequently received a replacement draft from SWEPI, and then failed

to present the replacement draft for payment. According to Plaintiffs, “[SWEPI] has adduced no

evidence whatsoever that any of the affected class members acquiesced to that unilateral

replacement. There being no such evidence, this affirmative defense fails . . . .” ECF No. 234 at

17. Plaintiffs’ argument is unavailing because SWEPI did previously provide evidence, through

the declarations of Mr. Haney and an independent land contractor’s representative, that

replacement drafts were generally issued only “if the landowner agreed.” ECF No. 150-1 at ¶18;

ECF No. 150-2 at ¶13. And, even if this evidence is insufficient by itself to support a genuine

issue of fact, entry of summary judgment would not be appropriate at this juncture because more

specific proof of the class members’ acquiescence would, by its very nature, require

individualized discovery – a fact that supports SWEPI’s request for decertification.


               4. Impossibility

       SWEPI also intends to assert the defense of impossibility as to a certain group of class

members for whom title searches could not be completed due to congestion at the Venango

County Courthouse. Because she did not need to reach this issue in her summary judgment

ruling, Judge Conti did not expressly rule on the viability of this defense. Plaintiffs, moreover,

have not specifically addressed this defense in their motion for summary judgment. As far as

this Court can tell, Plaintiffs have only addressed the issue indirectly to the extent they argued

that only 24 transactions are potentially defensible as the result of title-related issues. By

implication, Plaintiffs contest SWEPI’s ability to defend these transactions; however, Plaintiffs

did not set forth any independent basis to support entry of summary judgment relative to the

drafts that SWEPI intends to defend on the basis that performance was rendered impossible.




                                                  20
Inasmuch as this Court has already rejected the Plaintiffs’ attempt to cabin SWEPI’s title-related

defenses to the 24 transactions, SWEPI’s “impossibility” defense remains potentially viable.

       To prevail on this defense at trial, SWEPI intends to prove: (1) the specific class

members that are subject to the defense; and (2) the specific circumstances surrounding the title

examinations for their properties. As SWEPI points out, its “impossibility” defense affects only

a portion of the class. Thus, this issue, like SWEPI’s other defenses, counsels against a finding

that issues common to the class predominate over individual issues.



               5. Conclusions Regarding the “Predominance” Requirement

       The substantial evidentiary and procedural record in this case establishes that SWEPI has

potentially viable defenses related to title issues, requests by certain class members that their

leases be surrendered, the failure of certain class members to present their drafts for payment,

and impossibility of performance. Consequently, Plaintiffs cannot establish class-wide liability

based on the fact of nonpayment alone, as they originally asserted when the class was certified.

Because most of the common issues identified at the time of class certification have now been

resolved, it cannot be said that common issues still predominate over individual issues at this

stage of the proceedings.4 See Witt v. Chesapeake Exploration, L.L.C., 276 F.R.D. 458, 466, 469

(E.D. Tex. 2011) (denying class certification as to claims involving alleged breach of oil and gas

leases, in part, because the defendant lessor did not make “one unilateral decision to breach the

leases of every member of the class” and “[i]nvestigating and litigating each of [the defendant’s]




4
  SWEPI has raised additional arguments in support of its assertion that the “predominance”
requirement is no longer satisfied; however, the Court need not reach those issues in order to
render its ruling on decertification.
                                                 21
potential defenses to the breach of contract claim as to each individual class member would

require numerous mini-trials, defeating predominance”).

        Moreover, the Court agrees with SWEPI that the Court cannot feasibly maintain

predominance by simply excluding from the class those who lacked good title or who are subject

to SWEPI’s other defenses. As SWEPI points out, doing so would run afoul of “an essential

prerequisite of a class action,” – i.e., “that the class must be currently and readily ascertainable

based on objective criteria.” Carrera v. Bayer Corp. 727 F.3d 300, 306 (3d Cir. 2013). Based

on all of the foregoing considerations, SWEPI has shown that the “predominance” requirement is

no longer satisfied vis-a-vis the class claims.


        B. Typicality

        One of the threshold requirements for class certification is that the plaintiff's claims must

be typical of those of other class members. Fed. R. Civ. P. 23(a)(3). This requirement is

intended to “screen out class actions in which the legal or factual position of the representatives

is markedly different from that of other members of the class even though common issues of law

or fact are present.” Marcus v. MVW of N. Am., LLC, 687 F.3d 583, 598 (3d Cir. 2012) (internal

quotation marks and citation omitted). In assessing whether the typicality requirement is

satisfied, courts consider the attributes of the plaintiff, the class as a whole, and the similarity

between the plaintiff and the class. Id. “This comparative analysis addresses three distinct,

though related, concerns: (1) the claims of the class representative must be generally the same as

those of the class in terms of both (a) the legal theory advanced and (b) the factual circumstances

underlying that theory; (2) the class representative must not be subject to a defense that is both

inapplicable to many members of the class and likely to become a major focus of the litigation;

and (3) the interests and incentives of the representative must be sufficiently aligned with those


                                                  22
of the class.” Id. (citation omitted). See Walney v. SWEPI LP, No. CIV.A. 13-102, 2015 WL

5333541, at *22–23 (W.D. Pa. Sept. 14, 2015).

        In her opinion granting class certification, Judge Conti found that the typicality had been

satisfied “[a]t least at this point in the proceedings” because of the nature of the Plaintiffs’ legal

theory. Critically, she observed:

        plaintiffs are asserting their breach of contract claims under the theory that, in all
        cases, the terms of the subject leases unconditionally obligated SWEPI to pay the
        bonus monies, irrespective of title issues, requests for surrender by the landowner,
        or other reasons cited by SWEPI for nonpayment. Plaintiffs argue that this
        unconditional obligation arose from the unambiguous terms of the contract, viewed
        in the context of SWEPI's common act of retaining possession of the leases and
        recording the MOLs prior to the completion of their title searches. Thus, the claims
        of Walney and Bedow are the same as those of the class in terms of both the legal
        theory being advanced and the factual circumstances underlying their theory.

2015 WL 5333541, at *23. The Court found that the interests of Walney and Bedow were

sufficiently aligned with the interests of putative class members, in part because it was not clear

“that issues such as title defect will result in different litigation strategies for the class members

or differing outcomes relative to liability.” Id. at *24.

        Given Judge Conti’s subsequent rejection, at the summary judgment stage, of Plaintiffs’

legal theory that SWEPI was unconditionally obligated to pay bonus monies irrespective of title

issues or requests for surrender by landowners, the foundational girding of her “typicality”

analysis no longer applies and, in this Court’s view, the criterion is no longer satisfied. In light

of the present legal landscape of this litigation, the legal theories and factual circumstances of

Walney’s or Bedow’s breach of contract claims might not necessarily be the same as those of all

other absent class members. Because “SWEPI's decisions relative to title analysis were limited

both by the time restraints in the Draft and by its implied duty to exercise its discretion in good

faith,” 311 F. Supp. 3d at 723, various class members will undoubtedly frame SWEPI’s

contractual breach in different ways, because it is now established that nonpayment alone will
                                                  23
not suffice. One claimant might allege, for example, that SWEPI breached its duties by

predicating nonpayment on a change in market prices or upon its inability to complete a timely

title search. Another class member might allege that SWEPI breached its duties by predicating

nonpayment on a purported title defect that did not in fact exist or that was asserted in bad faith.

        Typicality is also lacking insofar as Walney and Bedow appear to be in the group of class

members as to whom SWEPI will argue that its performance was rendered impossible -- a

defense which is “both inapplicable to many members of the class and likely to become a major

focus of the litigation” in their cases. Marcus, 687 F.3d at 598. See ECF No. 57 ¶24 and ECF

No. 57-5. And, contrary to the conditions that existed when this case was originally certified, it

is now likely, if not inevitable, that issues such as title defect will result in different litigation

strategies for different class members. As SWEPI points out, a class member who possessed

clean title to his or her mineral interest might have no incentive to dispute SWEPI’s claim that

another class member lacked good title, and a class member who had grounds to contest his own

title determination might have no incentive to challenge a determination by SWEPI that a

different class member had, e.g., previously leased his oil and gas rights to another company.

Thus, this Court cannot say that the interests and incentives of the named representatives are

sufficiently aligned with those of the other class members. For these reasons, the Court finds

that the “typicality” requirement of Rule 23(a)(3) is no longer met.


        C.      Adequacy

        Rule 23(a) also requires, as a prerequisite to class certification, that “the representative

parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The

rule “tests the qualifications of class counsel and the class representatives. It also aims to root

out conflicts of interest within the class to ensure that all class members are fairly and adequately


                                                    24
represented in negotiations.” In re Nat'l Football League Players Concussion Injury Litig., 821

F.2d 410, 428 (3d Cir. 2016). See Kelly v. Bus. Info. Grp., Inc., No. CV 15-6668, 2019 WL

414915, at *7 (E.D. Pa. Feb. 1, 2019) (adequate representation involves two factors: (a) the

representative plaintiff’s attorney must be qualified, experienced, and generally able to conduct

the proposed litigation; and (b) the representative plaintiff must not have interests antagonistic to

those of the class) (citations omitted).

       At the time of certifying the class, Judge Conti found that “plaintiffs’ interests as to [the

breach of contract] claims are presently aligned with those of the class because the liability and

damages theories for plaintiffs’ breach of contract claims are the same as those being asserted on

behalf of the class.” 2015 WL 5333541, at *24. She added that,

       At this point in the litigation, no intra-class conflicts exist beyond the mere
       potentiality that individualized issues may prove to be both relevant and
       predominant with respect to the breach of contract claims; however, this is a
       determination that will be fleshed out in more detail at the merits stage of the
       proceedings. At that time, the feasibility of class certification or sub-class
       certification can be revisited, if appropriate.

Id.

       As SWEPI correctly observes, the “potentiality” that individualized issues may prove

both relevant and predominant has now come to pass. In light of the Court’s rejection of

Plaintiffs’ liability theory that contractual breach can be established in all cases by nonpayment

alone, the interests of Walney and Bedow are no longer adequately aligned with the interests of

all other class members. As discussed, at least 115 class leases may be defensible on the basis

that the lessors lacked clean title to the property interests they were purporting to convey. In

other lease transactions, SWEPI will pursue a defense of impossibility. Still other transactions

may be defensible based on the lessor’s request for a voluntary surrender or for failure of the

lessor to present the subject Draft to SWEPI’s bank. Thus, it is likely that the various class


                                                 25
members will have differing litigation strategies such that the named representatives’ interests

may well be antagonistic to those of other class members.

       As an example, SWEPI notes the unwillingness of class counsel to have Walney and

Bedow present at the parties’ most recent mediation session. Counsels’ concern was that the

presence of the class representatives would undermine his ability to negotiate a class settlement.

ECF No. 202-1 at 4. Specifically, class counsel expressed concern that one of the class

representatives might indicate a “personal preference” to accept an offer that might be

“unreasonable” from the point of view of the class. Id. Notably, Plaintiffs have made no effort

to rebut SWEPI’s argument in this regard. The Court agrees that, on balance, the record no

longer supports a finding that Walney and Bedow are adequate representatives for the class as it

is presently constituted.


       D.      Superiority

       Rule 23(b)(3) requires that a class action be a superior means of fairly and efficiently

adjudicating a controversy as compared to other available methods. Relevant considerations for

this criterion include: “(A) the class members’ interests in individually controlling the

prosecution or defense of separate actions; (B) the extent and nature of any litigation concerning

the controversy already begun by or against class members; (C) the desirability or undesirability

of concentrating the litigation of the claims in the particular forum; and (D) the likely difficulties

in managing a class action.” Fed. R. Civ. P. 23(b)(3). “The superiority requirement asks a district

court to balance, in terms of fairness and efficiency, the merits of a class action against those of

alternative available methods of adjudication.” In re Cmty. Bank of N. Virginia Mortg. Lending

Practices Litig., 795 F.3d 380, 409 (3d Cir. 2015) (internal quotation marks and citation

omitted).


                                                  26
       Although Judge Conti previously found that this criterion was satisfied, she allowed that

“[t]o the extent that subsequent developments in this litigation produce or reveal a lack of

uniformity among the class members in terms of their respective litigation strategies, the court

can revisit the appropriateness of continued classwide adjudication at that time.” 2015 WL

5333541, at *26. In light of the present legal and factual landscape of this litigation, this Court

cannot say that continued class certification is a superior means of fairly and efficiently

adjudicating the present controversy. As a result of Judge Conti’s summary judgment ruling, it

is evident that genuinely disputed factual issues relative to SWEPI’s liability are pervasive

among the class’s claims. Consequently, a class action trial of this litigation would likely

devolve into a series of mini-adjudications concerning the reasons and circumstances of

nonpayment in any particular transaction. In addition, the Court is persuaded that SWEPI should

be permitted to obtain discovery on a more individualized basis relative to its defense of many

class members’ claims. Also, as demonstrated by class counsel’s reluctance to have Bedow and

Walney present at mediation, it appears those individuals may have an interest in individually

controlling the prosecution of their own cases. The same is likely true of other class members,

who may well have differing litigation strategies based on the applicability, in any given case, of

SWEPI’s various defenses.

       Allowing class members to pursue their claims on an individualized basis therefore seems

to be the most, and perhaps only, feasible alternative. At this phase of the litigation, many (if not

most) of the overriding predominant legal issues have been resolved. Given the amount of

common discovery that has occurred thus far, individual lawsuits will likely proceed to a merits-

dispositive phase relatively quickly. To the extent additional discovery is needed, it can be

tailored narrowly to the issues that are relevant to any particular plaintiff’s claim. Any future



                                                 27
dispositive motions can similarly be tailored to the particular facts of the transaction at issue.

The larger number of case filings, while not ideal, might encourage settlement, since those

individuals with larger claims will presumably remain incentivized to pursue their lawsuits,

while SWEPI – facing litigation on multiple fronts -- will have an incentive to contain its own

defense costs. To the extent particular cases require trials, those proceedings will be more

manageable on an individualized basis. Based upon all these considerations, this Court does not

consider continued class treatment to be a superior method of fairly and efficiently adjudicating

the parties’ disputes.


        E. Conclusions Regarding Decertification

        As the foregoing discussion demonstrates, many of the factors necessary for continued

class certification under Rule 23(b)(3) are presently lacking. In addition, Plaintiffs’ attempts to

pare down the class to a residual “cohort” of individuals as to whom judgment can be entered are

unavailing. In their Fourth Motion to Amend Class Definition, Plaintiffs propose redefining the

class to “exclude[] . . . those Person[s] whose continuing inclusion would not permit the

continuance of certified Class status, as determined by the Court upon judgment.” ECF No. 211.

As SWEPI urges and Plaintiffs appear to acknowledge, this would essentially create an

impermissible “failsafe” class. The U.S. Court of Appeals for the Third Circuit has not held that

failsafe classes are viable under Rule 23, and this Court declines to reach such a holding here.

Plaintiffs have not proposed any other class definition that would satisfy the requirement that the

remaining members can be “currently and readily ascertainable based on objective criteria.”

Carrera v. Bayer Corp., 727 F. 3d 300, 306 (3d Cir. 2013). Finally, the Court is not in a position

to certify subclasses in light of the present state of the record, nor have Plaintiffs requested that it

do so. For all of these reasons, SWEPI’s motion to decertify the class will be granted.


                                                  28
   IV.      PLAINTIFFS’ SECOND MOTION FOR SUMMARY JUDGMENT

         Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall be

granted if the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         Plaintiffs argue in their omnibus brief that class-wide summary judgment in their favor is

warranted because, “even if the Court determines that any one or more of SWEPI’s

decertification grounds has merit, there would nevertheless remain, upon appropriate amendment

of the class definition a residue cohort of class members who would [not] be affected by such

grounds.” ECF No. 212 at 2. To that end, Plaintiffs have presented a panoply of six different

scenarios under which, depending on the disposition of certain issues, they claim an entitlement

to damages in principle amounts ranging from $17,668,447.41 (if all of SWEPI’s contentions are

credited) to $34,423,856.18 (if none of SWEPI’s arguments are credited). ECF No. 216 at 2. In

their most recent filing, Plaintiffs argue that the Court should make a principal award of

$32,751,115.86, excluding from that computation certain drafts that Plaintiffs agree should not

be part of their request for relief. ECF No. 234 at 31; ECF No. 234-2.

         Construing the evidence of record in the light most favorable to SWEPI, the Court

concludes that entry of the requested summary judgment award is inappropriate. At present, the

Court perceives genuinely disputed issues of fact concerning the number of lessors who will

ultimately be affected by title deficiencies. There are also unresolved issues concerning the

number of claims that might be affected by SWEPI’s impossibility defense. In addition, the

Court finds that there are genuine disputes concerning the number and amounts of drafts as to



                                                 29
which SWEPI will be able to defend its failure to pay on non-presentment grounds.

Alternatively, to the extent that any of these defenses depend upon further individualized

discovery in order to ascertain whether genuinely disputed factual issues exist, the Court

exercises its discretion under Rule 56(d) and (e) to allow further development of the record in

this regard. Plaintiffs’ request for summary judgment will therefore be denied without prejudice

to be reasserted at a later point in time by any individual lessor herein, as additional proceedings

may warrant.


   V.      CONCLUSION

        Based upon the foregoing reasons, SWEPI’s motion to decertify the class will be granted.

Plaintiffs’ Third and Fourth Motions to Amend the Class Definition will be denied. Plaintiffs’

Second Motion for Summary Judgment will be denied without prejudice. Finally, SWEPI’s

motion to strike the Plaintiffs’ Concise Statement of Material Facts will be denied as moot.

        An appropriate order follows.




                                                              ______________________________
                                                              Susan Paradise Baxter
                                                              United States District Judge




                                                 30
